Exhibit 10.24.7 SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this "Amendment") is made and entered into as of August 1, 2006 (the "Effective Date"), by and among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"), WESTMINSTER HCP, LLC, a Delaware limited liability company ("Westminster HCP"), TEXAS HCP HOLDING, L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF FLORIDA, LLC, a Delaware limited liability company ("HCP AL") (HCP, Westminster HCP, Texas HCP, and HCP AL shall be referred to herein, collectively, as their interests may appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING, LLC, a Delaware limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO, INC., a California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE AT OCOEE, INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT ORANGE, INC., a Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE WILLIAM, INC., a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT STAFFORD, L.L.C., a New Jersey limited liability company ("Stafford LLC"), SUMMERVILLE AT VOORHEES, L.L.C., a New Jersey limited liability company ("Voorhees LLC"), SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation ("Westminster Inc."), SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited liability company ("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware limited liability company ("Ocala West LLC"), SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., a Delaware limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P., a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE AT NEW PORT RICHEY, LLC, a Delaware limited liability company ("New Port Richey LLC"), SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company ("Lakeland LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability company ("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware limited liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a Delaware limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"), SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving LP"), SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability company ("Chestnut Hill LLC"), SUMMERVILLE 9, LLC, a Delaware limited liability company ("Summerville 9"), SUMMERVILLE AT CARROLLWOOD, LLC, a Delaware limited liability company ("Carrollwood LLC"), SUMMERVILLE AT GAINESVILLE, LLC, a Delaware limited liability company ("Gainesville LLC"), and SUMMERVILLE AT FOX RUN, LLC, a Delaware limited liability company ("Fox Run LLC") (LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC, Lakeland Hills LP, Irving LP, Chestnut Hill LLC, Summerville 9, Carrollwood LLC, Gainesville LLC, and Fox Run LLC shall be collectively, and jointly and severally, referred to herein as "Lessee"), on the other hand, with respect to the following: RECITALS A.Lessor, as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC, Lakeland Hills LP, Irving LP, Chestnut Hill LLC, Summerville 9, Carrollwood LLC and Gainesville LLC (collectively, and jointly and severally, "Current Lessee"), as "Lessee", are parties to that certain Amended and Restated Master Lease dated as of April 20, 2005 (the "Original Master Lease"), as amended by that certain First Amendment to Amended and Restated Master Lease dated as of September 1, 2005 (the "First Amendment"), that certain Second Amendment to Amended and Restated Master Lease dated effective as of December 22, 2005 (the "Second Amendment"), that certain Third Amendment to Amended and Restated Master Lease dated as of January 31, 2006 (the "Third Amendment"), that certain Fourth Amendment to Amended and Restated Master Lease and Consolidation and Restatement of Beckett Lake Facility Master Lease dated as of May 31, 2006 (the "Fourth Amendment"), and that certain Fifth Amendment to Amended and Restated Master Lease dated as of June 1, 2006 (the "Fifth Amendment," and together with the First Amendment, the Second Amendment, the Third Amendment, and the Fourth Amendment, the "Amendments"), covering the Leased Property of twenty-five (25) mixed skilled nursing and assisted living care Facilities located in California, Connecticut, Florida, Maryland, New Jersey, Ohio, Texas and Virginia. The Original Master Lease, as amended by the Amendments, shall hereinafter be referred to, collectively, as the "Master Lease." All capitalized terms used in this Amendment and not otherwise defined or modified herein shall have the meanings assigned to such terms in the Master Lease. B.Pursuant to the teinis of that certain Guaranty of Obligations dated as of April 20, 2005 (as the same has been or may hereafter be amended or reaffirmed from time to time in writing, the "Guaranty"), made by Summerville Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Lessor, Guarantor guaranteed the obligations of Current Lessee under the Master Lease, all as more particularly described therein. C.HCP, as Buyer, and Guarantor, as Seller, have entered into to that certain Contract of Acquisition, dated as of July 31, 2006 (as the same may be amended or modified in accordance with the terms thereof, the "Fox Run Facility Contract of Acquisition"), pursuant to which HCP is purchasing and acquiring from Guarantor (or pursuant to which Guarantor is causing to be transferred and conveyed to HCP) on and effective as of the Effective Date, that certain real property located in Fairborn, Ohio and more particularly described on Exhibit A-26attached hereto, together with all improvements and fixtures thereon, related rights and certain Personal Property relating thereto (the "Fox Run Facility"). D.Effective immediately upon the Effective Date and the Fox Run Facility Closing Date, Lessor desires to add to the Leased Property and lease to Lessee, and Lessee desires to lease from Lessor, the Fox Run Facility upon the terms and conditions set forth in the Master Lease, as amended by this Amendment. E.Lessor and Lessee desire to enter into this Amendment to effectuate the matters set forth in the above Recitals, all as more particularly described herein. - 2 - AMENDMENT NOW THEREFORE, in consideration of the foregoing Recitals and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as follows: 1.Leasing. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, the Leased Property of the Fox Run Facility upon all of the terms and conditions set forth in the Master Lease, as amended by this Amendment. All references herein and in the Master Lease to a "Facility" or "Facilities" shall mean each Facility (as defined in the Master Lease) together with the Fox Run Facility. 2.Joint and Several Liability of Lessee. From and after the Effective Date, Fox Run LLC shall (i) be jointly and severally liable for all of the obligations of the "Lessee" under the Master Lease, as hereby amended, and (ii) assume jointly and severally with Current Lessee, all obligations of "Lessee" arising under the Master Lease, as hereby amended, on, prior to or after the Effective Date. 3.[Intentionally Omitted] 4.Modifications to Terms of the Master Lease. Effective as of the Effective Date, the Master Lease shall be amended and supplemented in the following particulars: (a)New Definitions. Except as otherwise expressly provided or unless the context otherwise requires, for all purposes of the Master Lease, as hereby amended, the terms defined in this Section 4(a) shall have the meanings assigned to them as provided below and shall be added to Article II of the Original Master Lease (as amended by the Amendments) to read, in their entireties, as follows: "Aggregate Costs of the Fox Run Facility Capital Renovations Project(s): The actual out-of-pocket costs actually incurred by Lessee pursuant to the provisions of the Master Lease, as hereby amended, in connection with the Fox Run Facility Capital Renovation Project(s), including all costs of design, construction, installation and obtaining all governmental approvals and permits with respect to such Fox Run Facility Capital Renovation Project(s), the Fox Run Facility Capital Renovation Site Review Fees and the Fox Run Facility Capital Renovation Lessor Costs." "Fox Run Facility: That certain Facility located in Fairborn, Ohio." "Fox Run Facility Capital Renovation Project(s): Any capital refurbishment to the Fox Run Facility, the scope, plans and specifications, and a detailed final cost budget of which is to be reasonably agreed upon by Lessor and Lessee after the Effective Date." "Fox Run Facility Capital Renovation Project Allowance: A total aggregate allowance for the Fox Run Capital Renovation Project(s) equal to the lesser of (i) Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00), or (ii) the Aggregate Costs of the Fox Run Facility Capital Renovation Project(s). Notwithstanding anything to the contrary in the Master Lease, as amended by this Amendment, the Fox Run Facility Capital Renovation Project Allowance shall not count towards the Annual Minimum Capital Project Amount with respect to the Fox Run Facility, and Lessee's expenditure and reimbursement, if any, of all or a portion of the Fox Run Facility Capital Renovation Project Allowance shall be in addition to the Annual Minimum Capital Project Amount with respect to such Facility." - 3 - "Fox Run Facility Capital Renovation Project Allowance Lease Rate: A percentage equal to the greater of (a) the average of the ten-year U.S. Treasury Note rate published in the Wall Street Journal for each of the five (5) Business Days prior to that date which is two (2) Business Days prior to the Fox Run Facility Closing Date and quoting the rate as of that date which is two (2) Business Days prior to the Fox Run Facility Closing Date, plus Three and Thirty Hundredths Percent (3.30%) and (b) Eight and One-Half Percent (8.5%)." "Fox Run Facility Capital Renovation Site Review Fees: As defined in Section 5 of this Amendment." "Fox Run Facility Closing Date: The "Closing Date" as defined in the Fox Run Facility Contract of Acquisition. "Fox Run Facility Contract of Acquisition: As defined in Recital C of this Amendment." "Fox Run Facility Escalator: An amount equal to Three and One-Half Percent (3.50%)." "Fox Run Facility Partial Lease Year CPI Increase: For purposes of determining the Fox Run Facility Purchase Price, the percentage increase, if any, in (i) the Cost of Living Index published for the month which is two (2) months prior to the date of closing of Lessee's purchase of the Leased Property of the Fox Run Facility, over (ii) the Cost of Living Index published for the month which is two (2) months prior to the commencement of the then current Lease Year in which such closing occurs." "Fox Run Facility Purchase Price: With respect to the Fox Run Facility at any given time, the sum of: (i)the Allocated Initial Investment with respect to such Facility, as increased each Lease Year from and after the applicable Restatement Date for such Facility by the greater of (A) the Fixed Adjustment Factor (cumulative and compounded) for such Facility (and, as also increased by the Fixed Adjustment Factor on the date of closing if Lessee's purchase of the Leased Property of such Facility occurs on any day other than the first (18) day of a Lease Year with respect to such Facility) or (B) the applicable CPI Increase (cumulative and compounded) for such Facility commencing upon the expiration of the first (1st)Lease Year with respect to such Facility, and upon the expiration of each Lease Year thereafter with respect to such Facility (and, as also increased by the Fox Run Facility Partial Lease Year CPI Increase on the date of closing if Lessee's purchase of the Leased Property of such Facility occurs on any day other than the first (1st)day of a Lease Year with respect to such Facility); plus - 4 - (ii)any Capital Addition Costs paid, funded or accrued by Lessor with respect to such Facility, as increased from and after the date of each such payment, funding or accrual by Lessor of any such Capital Addition Costs by the greater of (A) Fixed Adjustment Factor each Lease Year (cumulative and compounded) for such Facility (and, as also increased by the Fixed Adjustment Factor on the date of closing if Lessee's purchase of the Leased Property of such Facility occurs on any day other than the first (1st)day of a Lease Year with respect to such Facility) or (B) the applicable CPI Increase (cumulative and compounded) for such Facility commencing upon the expiration of the first (1st)Lease Year with respect to such Facility, and upon the expiration of each Lease Year thereafter with respect to such Facility (and, as also increased by the Fox Run Facility Partial Lease Year CPI Increase on the date of closing if Lessee's purchase of the Leased Property of such Facility occurs on any day other than the first (Pt) day of a Lease Year with respect to such Facility). For pm-poses of this definition of "Fox Run Facility Purchase Price," "Fixed Adjustment Factor" shall mean Three and One-Half Percent (3.50%); provided, however, that if the closing of Lessee's purchase of the Leased Property of the Fox Run Facility occurs on a date other than the first (1st) day of a Lease Year with respect to such Facility, then such "Fixed Adjustment Factor" as of the date of such closing shall mean Three and One-Half Percent (3.50%) times a fraction, the numerator of which equals the number of days elapsed in the Lease Year in which such closing occurs, and the denominator of which is three hundred sixty (360)." "Fox Run Facility Put Event Price: With respect to the Fox Run Facility at any given time, the sum of (i) the Minimum Repurchase Price for such Facility, plus(ii) an amount which, upon the closing, equals an annually compounded return equal to the Fox Run Facility Escalator per year on (A) the Allocated Initial Investment for such Facility accruing from and after the applicable Restatement Date for such Facility and (B) any Capital Addition Costs funded by Lessor for such Facility accruing from and after the date of funding; provided, however, that if the closing of Lessee's purchase of the Leased Property of such Facility occurs on a date other than the first (1st)day of a Lease Year with respect to such Facility, then for purposes of determining the annually compounded return applicable for the Lease Year in which such closing occurs, the Fox Run Facility Escalator shall be an amount equal to Three and One Half Percent (3.5%) times a fraction, the numerator of which equals the number of days elapsed in the Lease Year in which such closing occurs, and the denominator of which is three hundred sixty (360)." "Fox Run Facility Renovation Lessor Costs: As defined in Section 5 of this Amendment." (b)Supplemented Definitions. The following definitions appearing in Article II of the Original Master Lease (as amended by the Amendments) shall be supplemented as follows: - 5 - Annual Minimum Capital Project Amount: With respect to the Fox Run Facility, during each Lease Year with respect to such Facility, an amount equal to Thirty-Five Thousand Six Hundred Dollars ($35,600.00). Notwithstanding the foregoing, Lessor and Lessee acknowledge that the initial Annual Minimum Capital Project Amount for the Fox Run Facility represents an amount equal to (A) the number of licensed units located at such Facility times (B) Four Hundred Dollars ($400.00). In the event that the number of licensed units for the Fox Run Facility is increased or decreased in accordance with the terms of the Master Lease, as hereby amended, the Annual Minimum Capital Project Amount for such Facility shall be increased, or decreased, as applicable, by an amount equal to (1) the number of such licensed units increased or decreased at such Facility times (2) Four Hundred Dollars ($400.00). Annual Minimum Capital Project Amount Overage: With respect to the Fox Run Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital Project Costs incurred and paid by Lessee in funding Capital Projects for such Facility in the immediately preceding two (2) Lease Years and for which Lessor has received paid invoices, receipts or other commercially reasonable evidence or supporting information as is customary to evidence such expenditures, verifying the cost and payment of funding such Capital Projects, and an Officer's Certificate certifying that the applicable item(s) of Capital Projects have been completed, less (ii) the amounts disbursed by Lessor to Lessee from any Replacement Reserve on account of such Capital Projects to such Facility in accordance with the terms of Section 9.3.1 of the Master Lease, as hereby amended, in excess of (b) the Annual Minimum Capital Project Amount for such Facility for such prior two (2) Lease Year period. Deed: With respect to the Fox Run Facility, "Deed" as defined in the Fox Run Facility Contract of Acquisition. Fair Market Rental: With respect to the Fox Run Facility, the definition of Fair Market Rental applicable to the Group 2 Facilities, the Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Beckett Lake Facility, and the Group 8 Facilities, but in each instance relating to the Fox Run Facility. Lease Year: With respect to the Fox Run Facility, the first Lease Year for such Facility shall be the period commencing on the applicable Restatement Date with respect to such Facility and ending July 31, 2007, and each subsequent Lease Year for such Facility shall be each period of twelve (12) full calendar months after the last day of the prior Lease Year; provided, however, that the last Lease Year for the Fox Run Facility during the Term may be a period of less than twelve (12) full calendar months and shall end on the last day of the Tenn for such Facility. Restatement Date: With respect to the Fox Run Facility, the Effective Date of this Amendment, which shall also be the commencement date of the Master Lease, as hereby amended, with respect to such Facility. - 6 - Transaction Documents: The meaning given to such term in the Original Master Lease (as amended by the Amendments), together with this Amendment and the Fox Run Facility Contract of Acquisition. (c)Definition of Lessee. The definition of "Lessee" appearing in Article II of the Original Master Lease (as amended and restated pursuant to the Amendments) shall be further amended and restated to have the meaning given to such term in the preamble of this Amendment. (d)Amendment to Letter of Credit Amount. From and after the Effective Date hereof, the percentage "6.3%" appearing in the definition of "Letter of Credit Amount" in Article II of the Original Master Lease (as amended and restated pursuant to the Amendments) shall read "6.1%." (e)Leased Property; Term. The phrase "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Group 8 Facilities, the applicable Restatement Date" appearing in the last paragraph of Article I of the Original Master Lease (as amended by the Amendments) is hereby amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities and the Fox Run Facility, the applicable Restatement Date." (f)Minimum Rent. With respect to the Fox Run Facility: (i)For the period from the Effective Date through the expiration of the first (1st)Lease Year with respect to such Facility, Lessee shall pay to Lessor as monthly "Allocated Minimum Rent" for such Facility at the times and in the manner provided in Section 3.1 of the Master Lease, as hereby amended, the amount allocated to and set forth or determined pursuant to the formula opposite such Facility on Exhibit C to the Master Lease, as hereby amended. The first monthly payment of Allocated Minimum Rent for such Facility shall be payable on the Effective Date (prorated as to any partial calendar month at the beginning of the Term with respect to such Facility). (ii)Commencing upon the expiration of the first (1st)Lease Year for the Fox Run Facility and upon the expiration of each Lease Year thereafter during the Fixed Term for such Facility, the then current monthly Allocated Minimum Rent for such Facility for such Lease Year shall be increased by an amount equal to the Fox Run Facility Escalator. (iii)For the first (1st)Lease Year of each Extended Term for the Fox Run Facility, if any, the monthly Allocated Minimum Rent for such Facility shall be equal to the greater of (a) the then current monthly Fair Market Rental for such Facility and (b) the monthly Allocated Minimum Rent payable for such Facility during the last Lease Year of the immediately preceding Term, as increased by the Fox Run Facility Escalator. - 7 - (iv)Commencing upon the expiration of the first (1st)Lease Year of each Extended Term, if any, for the Fox Run Facility and upon the expiration of each Lease Year thereafter during such Extended Term, the then current monthly Allocated Minimum Rent for such Facility shall be increased by an amount equal to the Fox Run Facility Escalator. (v)The last paragraph of Section 3.1 of the Original Master Lease shall apply with respect to any adjustment of the Allocated Minimum Rent with respect to the Fox Run Facility pursuant to clauses (ii), (iii), and (iv) above. (vi)Lessee shall continue to pay all Minimum Rent with respect to the balance of the Facilities at the times, in the manner and in the amounts set forth in or determined by the Master Lease, as hereby amended. (g)Condition of the Leased Property. The phrase "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Group 8 Facilities, the applicable Restatement Date" appearing in clause (ii) and in clause (b) of Section 7.1 of the Original Master Lease (as amended by the Amendments) is hereby amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities and the Fox Run Facility, the applicable Restatement Date," in each instance. (h)Maintenance and Repair. The phrase "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Group 8 Facilities, the applicable Restatement Date" appearing in Section 9.1.1 of the Original Master Lease (as amended by the Amendments) is hereby amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities and the Fox Run Facility, the applicable Restatement Date." (i)Capital Projects. The phrases "Group 3 Facilities, Group 4 Facilities, Group 5 Facilities, Chestnut Hill Facility, Beckett Lake Facility and Group 8 Facilities" and "Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut Hill Facility, Beckett Lake Facility or Group 8 Facility" appearing a number of times in Section 9.3 of the Original Master Lease (as amended by the Amendments) are hereby amended to read "Group 3 Facilities, Group 4 Facilities, Group 5 Facilities, Chestnut Hill Facility, Beckett Lake Facility, Group 8 Facilities and Fox Run Facility" and "Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut Hill Facility, Beckett Lake Facility, Group 8 Facility or Fox Run Facility" respectively, in each instance. (j)Liens. The phrase "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Group 8 Facilities, the applicable Restatement Date, with respect to such Group 3 Facility, Group 4 Facility, Group 5 Facility, the Chestnut Hill Facility and Group 8 Facility" appearing in Section 11.1 of the Original Master Lease (as amended by the Amendments) is hereby amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities and the Fox Run Facility, the applicable Restatement Date, with respect to such Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut Hill Facility, Group 8 Facility and Fox Run Facility." - 8 - (k)Casualty. For purposes of Section 14.2.1 and 14.2.2 of the Original Master Lease (as amended by the Amendments), the purchase price as provided therein with respect to the Fox Run Facility shall be the Fox Run Facility Purchase Price immediately prior to such damage or destruction. (1)Condemnation. For purposes of Section 15.1.4 of the Original Master Lease (as amended by the Amendments), Lessor shall be entitled to receive from any Award relating to the Fox Run Facility, subject to the rights of Facility Mortgagees, no less than the Fox Run Facility Purchase Price immediately prior to the institution of the Condemnation. (m)Events of Default. The phrase "the Group 3 Facility Contract of Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5 Facilities Contract of Acquisition, the Chestnut Hill Facility Contract of Acquisition, the Beckett Lake Facility Contract of Acquisition and/or the Group 8 Facilities Contract of Acquisition" appearing in each of Sections 16.1(a) and 16.1(k) of the Original Master Lease (as amended by the Amendments) is hereby replaced with the phrase "the Group 3 Facility Contract of Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5 Facilities Contract of Acquisition, the Chestnut Hill Facility Contract of Acquisition, the Beckett Lake Facility Contract of Acquisition, the Group 8 Facilities Contract of Acquisition and/or the Fox Run Facility Contract of Acquisition." (n)Lessee's Obligation to Purchase. For purposes of Section 16.5 of the Original Master Lease (as amended by the Amendments), the amount required to be paid by Lessee upon any exercise of Lessor's rights to require Lessee to purchase the Fox Run Facility following a Put Event pursuant to such Section shall be equal to the Fox Run Facility Put Event Price, plus, in any event, all Rent then due and payable (excluding the installment of Minimum Rent due on the purchase date) under the Master Lease, as hereby amended, with respect to such Facility. (o)Quiet Enjoyment. The phrase "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility or the Group 8 Facilities, the applicable Restatement Date" appearing in Section 32.1 of the Original Master Lease (as amended by the Amendments) is hereby amended to read "Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities or the Fox Run Facility, the applicable Restatement Date." (p)Lessee's Option to Purchase. (i)Section 35.1.7 of the Original Master Lease (as amended by the Amendments) is hereby further amended to read, in its entirety, as follows: "35.1.7Fox Run Facility. Provided no Event of Default has occurred and is continuing hereunder, Lessee shall have the option to purchase the Leased Property of the Fox Run Facility upon the expiration of the tenth (10th) Lease Year of the Fox Run Facility, for an amount equal to the Fox Run Facility Purchase Price." - 9 - (ii)A new Section 35.1.8 is added to the Original Master Lease to read, in its entirety, as follows: "35.1.8General. Lessee shall exercise the option(s) to purchase the Leased Property set forth in Sections 35.1.1, 35.1.2, 35.1.3, 35.1.4, 35.1.5, 35.1.6 and/or 35.1.7 above, as applicable, by: (i)opening an escrow (the 'Escrow') with and by depositing either (a) cash or (b) a letter of credit from a financial institution and in form in each case acceptable to Lessor, the sum of Two and One-Half Percent (2.5%) of (1) with respect to the Group 1 Facility(ies), the Minimum Repurchase Price, (2) with respect to the Group 3 Facilities and Group 4 Facilities, the sum of (y) the Group 3 Facility Purchase Price for all of the Group 3 Facilities, plus (z) the Group 4 Facility Purchase Price for all of the Group 4 Facilities (as reasonably estimated by Lessor with respect to any Group 4 Facility for which the Group 4 Facility Purchase Price has not yet been determined), (3) with respect to the Group 5 Facilities, the Group 5 Facility Purchase Price for all of the Group 5 Facilities (as reasonably estimated by Lessor with respect to any Group 5 Facility for which the Group 5 Facility Purchase Price has not yet been determined), (4) with respect to the Chestnut Hill Facility, the Chestnut Hill Facility Purchase Price (as reasonably estimated by Lessor with respect to such Facility if the Chestnut Hill Facility Purchase Price has not yet been determined), (5) with respect to the Beckett Lake Facility, the Beckett Lake Facility Purchase Price, (6) with respect to the Group 8 Facilities, the Group 8 Facility Purchase Price for all of the Group 8 Facilities (as reasonably estimated by Lessor with respect to any Group 8 Facility for which the Group 8 Facility Purchase Price has not yet been determined) and (7) with respect to the Fox Run Facility, the Fox Run Facility Purchase Price (as reasonably estimated by Lessor with respect to such Facility if the Fox Run Facility Purchase Price has not yet been determined) (the 'Opening Deposit') and a copy of this Lease with a national title company reasonably acceptable to Lessor ("Escrow Holder") and giving written notice to Lessor of such deposit with Escrow Holder no earlier than fifteen (15) months and not less than twelve (12) months prior to the expiration of (A) with respect to the Group 1 Facility(ies), the Fixed Temn or the Extended Term, as applicable, (B) with respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease Year of the Group 4 Facilities, (C) with respect to the Group 5 Facilities, the tenth (10th) Lease Year of the Group 5 Facilities, (D) with respect to the Chestnut Hill Facility, the tenth (10th) Lease Year of the Chestnut Hill Facility, (E) with respect to the Beckett Lake Facility, the tenth (10th)Lease Year of the Beckett Lake Facility, (F) with respect to the Group 8 Facilities, the tenth (10th) Lease Year of the Group 8 Facilities, and (G) with respect to the Fox Run Facility, the tenth (10th) Lease Year of the Fox Run Facility; and - 10 - (ii)delivering to Lessor concurrent with such notice a reaffirmation of the Guaranty executed by Guarantors stating, in substance, that Guarantors' obligations under the Guaranty shall extend to the purchase contract formed by Lessor and Lessee upon proper and timely exercise of such option. If Lessee shall not be entitled to exercise such option (e.g., by reason of an Event of Default) or shall be entitled to exercise the same but shall fail to do so within the time and in the manner herein provided, such option shall lapse and thereafter not be exercisable by Lessee. No failure by Lessor to notify Lessee of any defect in any attempted exercise of the foregoing option shall be deemed a waiver by Lessor of the right to insist upon Lessee's exercise of such option in strict accordance with the provisions hereof. In the event that Lessee shall properly and timely exercise such option, then such transaction shall be consummated on or within ten (10) days after the expiration of (a) with respect to the Group 1 Facility(ies), the Fixed Term or the Extended Term, as applicable, (b) with respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease Year of the Group 4 Facilities, (c) with respect to the Group 5 Facilities, the tenth (10th) Lease Year of the Group 5 Facilities, (d) with respect to the Chestnut Hill Facility, the tenth (10th) Lease Year of the Chestnut Hill Facility, (e) with respect to the Beckett Lake Facility, the tenth (10th) Lease Year of the Beckett Lake Facility, (f) with respect to the Group 8 Facilities, the tenth (10th) Lease Year of the Group 8 Facilities, and (g) with respect to the Fox Run Facility, the tenth (10th) Lease Year of the Fox Run Facility, but in all cases subject to any delays resulting from (1) a cause described in Section 45.1.16 below or (2) Lessor's breach of its obligations set forth in this Section 35 (the 'Outside Closing Date')." (q)Exhibits and Schedules. (i)Supplements to Exhibit A. Exhibit A-26 attached hereto is hereby appended to and shall become part of Exhibit A to the Master Lease. (ii)Replacement of Exhibit C and Schedule 7.4.1. Exhibit Cand Schedule 7.4.1 to the Original Master Lease (as amended by the Amendments) are hereby further amended and replaced, in their entirety, with Exhibit C and Schedule 7.4.1attached hereto, respectively. 5.Fox Run Facility Capital Renovation Projects. (a)Lessor shall provide to Lessee the Fox Run Facility Capital Renovation Project Allowance as provided for herein in accordance with and subject to the provisions of this Section 5. - 11 - (b)Without limiting the conditions set forth in clauses (c) through (e) below, Lessor's obligation to provide to Lessee any portion or all of the Fox Run Facility Capital Renovation Project Allowance as provided for herein is subject to, and conditioned upon, Lessor and Lessee reasonably agreeing upon the scope, plans and specifications, and a detailed final cost budget (as described in clause (c) below) with respect to the Fox Run Facility Capital Renovation Project(s) following the Effective Date. As of the date hereof, the parties have agreed upon a preliminary cost budget with respect to the Fox Run Facility Capital Renovation Project(s) which is set forth on Appendix A hereto. Such preliminary budget shall not, however, be a substitute for the final budget which is subject to Lessor's approval as provided below. (c)Prior to commencing any work relating to the Fox Run Facility Capital Renovation Project(s), Lessee shall provide Lessor with the following, each of which shall be subject to Lessor's reasonable approval: (i) detailed plans and specifications for the work to be performed in connection with such Fox Run Facility Capital Renovation Project(s), (ii) a detailed final budget to be prepared by or for Lessee, which budget shall also provide a detailed cost breakdown of all construction costs, (iii) any other detailed budget information as Lessor may reasonably request and approve from Lessee; (iv) copies of all building permits and other authorizations from any applicable governmental authorities with jurisdiction required in connection with such Fox Run Facility Capital Renovation Project(s); and (v) evidence that Lessee has filed, recorded or posted a notice of non-responsibility in favor of Lessor. Lessee covenants and agrees that from and after commencement of construction and/or perfoilnance of such Fox Run Facility Capital Renovation Project(s), Lessee shall diligently prosecute the same to completion in accordance with the terms of the Master Lease, as hereby amended, and this Section 5 and satisfy all Disbursement Conditions (as defined below) with respect thereto on or before July 31, 2007 (the "Outside Date"). (d)The budget described in subsection (c) above shall include, and Lessee shall be responsible for paying to Lessor, (i) an amount equal to $1,650.00 for each site visit, but in no event more than one (1) visit (except in the event Lessor reasonably determines that more visits are necessary), made by Lessor for the purpose of inspecting such Fox Run Facility Capital Renovation Project(s) work (the "Fox Run Facility Capital Renovation Site Review Fees") and (ii) all legal fees, expenses and disbursements incurred by Lessor in connection with the review of diligence materials, documents and other information relating to the Fox Run Facility Capital Renovation Project(s), including engineering fees, accountants and other professional fees (collectively, the "Fox Run Facility Capital Renovation Lessor Costs"). The Fox Run Facility Capital Renovation Site Review Fees and Fox Run Facility Capital Renovation Lessor Costs shall be deducted from the portion of the Fox Run Facility Capital Renovation Project Allowance prior to disbursement of any portion thereof to Lessee as provided in Section 5(d) hereof, but for all purposes of the Master Lease, as hereby amended, shall be deemed part of the portion of the Fox Run Facility Capital Renovation Project Allowance for such Facility disbursed by Lessor as provided for herein. - 12 - (e)The Fox Run Facility Capital Renovation Project Allowance (less accrued Fox Run Facility Capital Renovation Site Review Fees and the Fox Run Facility
